Citation Nr: 1704566	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased initial rating for asbestos-related pleural disease, rated as 10 percent disabling prior to March 14, 2011, and 30 percent disabling therefrom. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active duty service from June 1960 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and asbestos-related pleural disease and assigned noncompensable disability ratings. 

The RO issued a July 2011 rating decision in which it increased the disability rating for asbestos-related pleural disease to 10 percent disabling.  It issued an April 2012 rating decision in which it increased the disability rating to 30 percent effective March 14, 2011.  Since the increase to 30 percent did not date back to the date of receipt of the claim, there are two distinct time periods to consider.  


FINDINGS OF FACT

1.  Prior to March 14, 2011, the Veteran's asbestos-related pleural disease was manifested by an FVC that was 75 percent of predicted value.

2.  Effective March 14, 2011, the Veteran's asbestos-related pleural disease was manifested by an FVC that was 65 percent of predicted value.

3.  The Veteran's service-connected bilateral hearing loss disability is productive of level I hearing acuity in the right ear and level III hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to March 14, 2011, the criteria for entitlement to a rating in excess of 10 percent for the Veteran's service-connected asbestos-related pleural disease had not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2016).

2.  Effective March 14, 2011, the criteria for entitlement to a rating in excess of 30 percent for the Veteran's service-connected asbestos-related pleural disease have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2016).

3.  The criteria for entitlement to compensable rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a February 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in April 2010, May 2010, and November 2014, which are fully adequate.  The VA examiners reviewed the claims file in conjunction with the examinations, and they fully addressed all relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Asbestos-related pleural disease

The Veteran's service-connected asbestos-related pleural disease has been rated by the RO under the provisions of Diagnostic Code 6833.  The General Rating Formula for Interstitial Lung Disease provides that:

a 10 percent rating is warranted if the FVC is 75 to 80 percent of predicted value or the DLCO (SB) is 66 to 80 percent of predicted value. 

a 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value. 

a 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation

a 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, 6825 to 6833.

The Veteran underwent a VA examination in April 2010.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, the Veteran's lungs showed good airflow audible in all quadrants.  There was no
presence of cor pulmonale, RVH or pulmonary hypertension.  He was not
using accessory respiratory muscles.  There was no pulsus paradox.  There were
no clinical signs of pulmonary hypertension.  The examiner noted that a November 2006 CT scan revealed bilateral pleural thickening most pronounced on the left.  A December 2008 pulmonary evaluation included normal pulmonary function tests.  The April 2010 x-rays revealed that the lungs demonstrated no evidence for infiltrates, pulmonary vascular congestion, or pleural effusions.  There was no evidence for a pneumothorax.  There was nonspecific bladder wall pleural thickening bilaterally.  There were vague nodular densities projecting between the
posterior left fourth and fifth ribs and posterior left seventh and eighth ribs.  The examiner noted that this may have represented calcified pleural plaque changes versus pulmonary nodules.  April 2010 pulmonary function tests (PFTs) revealed that FVC was 74 percent of predicted value pre-bronchodilator; and 75 percent of predicted value post-bronchodilator.  The examiner diagnosed the Veteran with asbestos-related pleural disease; and found that the Veteran did not have any functional limitations.

As noted above, in order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by FVC that is 65 to 74 percent of predicted value or the DLCO (SB) that is 56 to 65 percent of predicted value.  At the April 2010 VA examination, the Veteran's FVC was 75 percent of predicted value post-bronchodilator.  The Board acknowledges that the FVC was approximately 74 percent of predicted value pre-bronchodilator.  However, pursuant to 38 C.F.R. § 4.96(d)(5), when evaluating based on PFTs, the post-bronchodilator results are to be used for rating purposes unless the post-bronchodilator results are poorer than the pre-bronchodilator results (in which case, the pre-bronchodilator results would be used).  Consequently, the Board finds that the 10 percent rating more accurately represents the Veteran's level of disability prior to March 14, 2011.   

March 14, 2011

Outpatient treatment records reflect that the Veteran underwent PFTs in March 2011 (VBMS, 7/19/11, p. 19).  FVC was 66 percent of predicted value pre-bronchodilator; and 60 percent of predicted value post-bronchodilator.  DLCO was 96 percent.

In February 2012, the RO obtained an opinion regarding the discrepancy between the April 2010 PFTs and the March 2011 PFTs.  The examiner noted that the current (March 2011) PFTs with reduced FVC values were more likely accurate in reflecting the Veteran's pulmonary status.  The examiner noted that the Veteran had restrictive physiology but normal DLCO, indicating no parenchymal involvement.  Additionally, the Veteran's repeat CT lung findings did not show significant change in pleural plaques.

The Veteran underwent another VA examination in November 2014.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the Veteran's respiratory condition required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids.  The Veteran had three such courses in the past year.  The Veteran's disability also required daily inhalational bronchodilator therapy, daily inhalational anti-inflammatory medication, daily use of a nebulizer, and daily use of a bronchodilator.  The examiner noted that a February 2012 CT scan revealed pleural plaque including calcified pleural plaque that may have indicated asbestos exposure.  However, there was no evidence of asbestosis.  There was no parenchymal pulmonary nodule identified.  The examiner found that the Veteran's PFTs were accurately reflected by FVC that was 71 percent of predicted value pre-bronchodilator; and 65 percent of predicted value post-bronchodilator.  Additionally, the examiner found that the test result that most accurately represented the Veteran's level of disability was the FEV-1% test (which was 76 percent predicted pre-bronchodilator, and 67 percent predicted post-bronchodilator).  

In order to warrant a rating is excess of 30 percent, the Veteran's disability would have to be manifested by FVC that is 50 to 64 percent of predicted value; DLCO (SB) that is 40 to 55 percent predicted value; or maximum exercise capacity that is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  

The March 2011 PFTs reflect that the FVC was 66 percent of predicted value pre-bronchodilator; and 60 percent of predicted value post-bronchodilator.  At the November 2014 VA examination,  the examiner found that the Veteran's PFTs were accurately reflected by FVC that was 71 percent of predicted value pre-bronchodilator and 65 percent of predicted value post-bronchodilator.   As noted above, for rating purposes, the post-bronchodilator results will be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results (as is the case for both the March 2011 and November 2014 PFTs).  Consequently, the pre-bronchodilator results of 66 percent of predicted value (March 2011) and 71 percent of predicted value (November 2014) are used for rating purposes.  

Additionally, the Board notes that pursuant to 38 C.F.R. § 4.96(d)(6), when there is a disparity between the results of the PFTs so that the level of disability would differ depending on which test result is used, the disability is to be rated on the test result that the examiner states most accurately reflects the level of disability.  In this case, the November 2014 VA examiner stated that the test result that most accurately represented the Veteran's level of disability was the FEV-1% test (which was 76 percent predicted pre-bronchodilator, and 67 percent predicted post-bronchodilator).  These results likewise do not reflect a disability manifested by FVC that is 50 to 64 percent of predicted value or DLCO between 40 and 55 percent predicted.

Pursuant to 38 C.F.R. § 3.321(b)(1) (2016), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability.  As noted above, his symptomatology involves shortness of breath measured by PFTs.  The symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent for an asbestos-related pleural disease, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hearing loss

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in May 2010.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:






HERTZ


1000
2000
3000
4000
RIGHT
20
35
55
70
LEFT
20
35
60
80

The pure tone average was 45 decibels in the right ear and 49 (48.75) decibels in the left ear.  Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear.  Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.
  
The Veteran underwent another VA examination in November 2014.  The examiner reviewed the claims file in conjunction with the examination.  Pure tone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
45
60
75
LEFT
25
50
70
85

The pure tone average was 51 (51.25) decibels in the right ear and 58 (57.5) decibels in the left ear.  Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.  Such examination findings translate to level I hearing in the right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

Analysis

The Veteran has been assigned a noncompensable rating, based on the results of May 2010 and the November 2014 VA examinations.  The most recent examination reflected a greater level of hearing loss.  However, even that examination showed puretone averages and speech recognition scores which translated to level I hearing in the right ear and level III hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were not shown.  Based on these audiological test results, a compensable rating for hearing loss is not warranted.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the current 0 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  



ORDER

Entitlement to higher ratings for asbestos-related pleural disease are denied

Entitlement to an initial compensable rating for bilateral hearing loss is denied




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


